FOR PUBLICATION

              JUDICIAL COUNCIL
             OF THE NINTH CIRCUIT


                                          Nos. 16-90117
 IN RE COMPLAINT OF                            16-90118
 JUDICIAL MISCONDUCT
                                              ORDER


                    Filed October 3, 2016


                           ORDER

THOMAS, Chief Judge:

    Complainant alleges that a district judge and a magistrate
judge made various improper rulings in his civil case. These
allegations relate directly the merits of the judges’ rulings and
must be dismissed. See 28 U.S.C. § 352(b)(1)(A)(ii); In re
Charge of Judicial Misconduct, 685 F.2d 1226, 1227 (9th Cir.
Jud. Council 1982); Judicial-Conduct Rule 11(c)(1)(B).

    Complainant alleges that the judges committed “Fraud
Upon the Court” and favored the defendants. Adverse rulings
are not proof of bias or fraud. In re Complaint of Judicial
Misconduct, 583 F.3d 598 (9th Cir. Jud. Council 2009).
Because complainant has not offered any evidence of
misconduct, these charges must be dismissed. See 28 U.S.C.
§ 352(b)(1)(A)(iii); Judicial-Conduct Rule 11(c)(1)(D).
2      IN RE COMPLAINT OF JUDICIAL MISCONDUCT

    Complainant further alleges that, during a settlement
conference, the magistrate judge encouraged him to settle the
case, and after the conference the judge engaged in “ex parte”
communications by calling to advise him that the defendants
had received approval of the settlement by the company’s
officials. A judge conducting settlement proceedings may
meet with the parties separately, may encourage settlement,
and may convey a party’s offer and acceptance to facilitate
the settlement. Complainant has presented no objectively
verifiable evidence of misconduct in this matter, and so
the allegations must be dismissed.           See 28 U.S.C.
§ 352(b)(1)(A)(iii); Judicial-Conduct Rule 11(c)(1)(D).

    DISMISSED.